Citation Nr: 0105596	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected seronegative rheumatoid arthritis, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied an increased 
disability evaluation in excess of 40 percent for the 
appellant's service-connected seronegative rheumatoid 
arthritis.  

The case was previously before the Board in September 1998, 
when it was remanded for an additional medical examination 
and for an additional medical records search.  For the 
reasons indicated below, the Board must remand this matter 
for a second time.


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Additional Medical Records Available

In reviewing the veteran's claims file, the Board notes that 
there are essentially no recent medical treatment records 
from which to evaluate his service-connected seronegative 
rheumatoid arthritis.  Although information concerning 
treatment for this condition was requested from the veteran 
by the RO in October 1998, the appellant failed to respond to 
this request.  Nevertheless, the report of the veteran's most 
recent VA examination for fibromyalgia, performed in June 
1999, noted that he was "under the treatment of Dr. Edwards, 
in the Division of Rheumatology, at the Gainesville VA 
medical center."

Under the circumstances presented by this case, the Board 
concludes that the RO should again contact the appellant 
requesting information regarding all medical treatment he has 
received for his service-connected seronegative rheumatoid 
arthritis during the course of this appeal.  See 38 U.S.C.A. 
§ 5103A(c) (2000).  Regardless of his response, the RO should 
seek to obtain all available medical records relating to the 
veteran from the VA medical center in Gainesville, Florida.


C.  Need for Additional Medical Examination

The Board also finds that there is insufficient information 
and detail from which to ascertain the current severity of 
the veteran's service-connected seronegative rheumatoid 
arthritis.

Diagnostic Code 5002, used in rating rheumatoid arthritis, 
indicates that chronic residuals such as limitation of motion 
or ankylosis, favorable or unfavorable, are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the codes a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. The ratings for active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis.  The higher evaluation is to be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (1999).

In this case, the appellant's most recent VA examination for 
fybromyalgia, performed in June 1999, is incomplete for 
rating purposes.  In this regard, the examination report 
fails to address many of the specific requests outlined in 
the Board's prior remand in September 1998. Stegall v. West, 
11 Vet. App. 268 (1998).  For instance, the examination 
report fails to discuss presence, or absence, or any symptoms 
such as weight loss or anemia.  An additional VA examination 
to identify all residuals of the service-connected 
seronegative rheumatoid arthritis and the severity thereof 
would be helpful, to include whether greater limitation of 
motion or additional functional loss is likely to arise on 
use or during flare-ups. See 38 C.F.R. §§ 4.40 and § 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 
Board concludes that an additional VA examination to 
determine the current severity of the appellant's service-
connected seronegative rheumatoid arthritis is needed.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have treated 
him for his service-connected 
seronegative rheumatoid arthritis during 
the course of this appeal.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.  
In this regard, the veteran has 
previously alleged receiving treatment 
from the VA medical center in 
Gainesville, Florida, and an attempt to 
obtain these records should be made 
regardless of response from the veteran.

2.  The veteran should then undergo the 
necessary VA examination(s) by the 
appropriate specialist(s) to determine 
the current degree of severity of his 
service-connected seronegative rheumatoid 
arthritis, especially whether it is 
currently active or inactive.  The claims 
folder must be made available to the 
examiner so that the pertinent clinical 
records may be studied in detail.  All 
necessary tests should be performed.

If the veteran is found to have active 
rheumatoid arthritis, the examiner should 
so state and also indicate if there are 
constitutional manifestations associated 
with active joint involvement and total 
incapacity; or weight loss and anemia 
productive of severe impairment of 
health; or severely incapacitating 
exacerbations occurring 4 or more times a 
year or a lesser number over prolonged 
periods. 

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected seronegative rheumatoid 
arthritis.  All joints affected by the 
condition should be identified.  In 
addition, the examiner(s) should report 
the full range of motion measurements for 
all affected joints (i.e., shoulders, 
elbows, wrists, knees, hands, feet, arms, 
etc.) in degrees, and should also 
indicate what would be the normal range 
of motion for the particular joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
joints are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Each affected joint 
should be evaluated and discussed 
separately.

The examiner(s) should also state whether 
there is any evidence of ankylosis of any 
affected joints, and if so, to what 
extent. The severity and extent of any 
neurological or muscular impairment, if 
present, should also be determined.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
at issue, such testing or examination is 
to be accomplished.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should then readjudicate the 
issue of increased disability evaluation 
in excess of 40 percent for service-
connected seronegative rheumatoid 
arthritis.  In doing so, consideration 
should be accorded to 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Code 5002 
(2000) and whether these sections provide 
a basis for any change in the award of 
compensation benefits for the veteran's 
service- connected rheumatoid arthritis.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





